Citation Nr: 1540378	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to March 1967.  He died in January 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania. 

The appellant requested a Board hearing in her December 2009 substantive appeal.  However, in correspondence received in February 2012, she canceled her hearing request and asked that her case be forwarded to the Board.  Therefore, the appellant's Board hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e)(2015).

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file contains only the brief filed by the appellant's representative in September 2015.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action, on her part, is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
The appellant contends that she is entitled to service connection for the Veteran's cause of death.  The Veteran's death certificate shows that he died in January 2009 from large B cell lymphoma and graft versus host disease.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.

In support of her claim, the appellant argues that the Veteran developed cancer from his exposure to herbicides in service, including Agent Orange.  Specifically, the appellant argues that the Veteran was exposed to dioxins while he served in the Dominican Republic in 1965. 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  Moreover, it is provided that if the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case, such a disease will be presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  The Board notes that the Veteran's cause of death, large B-cell lymphoma, is a type of non-Hodgkin's lymphoma (see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1086 (32d ed. 2012)), and that non-Hodgkin's lymphoma is one of the diseases listed at 38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116(a)(2).

As noted above, the appellant has claimed that the Veteran was exposed to herbicides in the Dominican Republic.  She contends that the Veteran "made jumps from some of the C-130s which sprayed dioxin."  She maintains that "at one point during his life he had managed to get the tail numbers from some of the planes he made jumps from and some corresponded to the ones [sic] being used in Asia to carry and spray Agent Orange."  In this regard, the Veteran's service personnel records show he received a Combat Infantryman Badge for his service in the Dominican Republic.  Additionally, a statement from the Veteran, contained in the record, reflects that he served in the Dominican Republic from April 1965 to approximately October 1965.  

VA's Adjudication Procedures Manual, M21-1MR, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See M21-1MR at IV.ii.2.C.10.o.  Therefore, the AOJ should furnish a description of the Veteran's service, to include dates and location of service, and the allegation of exposure to the Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicide exposure occurred as alleged.  If the Compensation Service's review does not confirm that herbicide exposure occurred as alleged and there exists sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

1.  Following the guidance at M21-1MR at IV.ii.2.C.10.o, request from the Compensation Service a review of the inventory of herbicide operations maintained by the DoD to determine whether the Veteran was likely exposed to herbicides during his service to include service in the Dominican Republic in light of the appellant's allegation that the Veteran "made jumps from some of the C-130s which sprayed dioxin" and that "at one point during his life he had managed to get the tail numbers from some of the planes he made jumps from and some corresponded to the ones being used in Asia to carry and spray Agent Orange."  If the Veteran's exposure is not verified by the request to the Compensation Service, verification should be sought from JSRRC.  In this regard, the AOJ/AMC should forward a list of the Veteran's service dates and duty locations to JSRRC and request verification of his exposure to herbicides. 

The results of these development efforts should be outlined in a memorandum for the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




